lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlV|SlON

JOHN Nl. LEATO; and
LAUR|NA T. LEATO ' PLA|NT|FFS

V. CASE NO. 5:19-CV-05028

ASSURANT, lNC.; ASSURANT SOLUT|ONS,
lNC; and AN|ER|CAN SECUR|TY lNSURANCE
COMPANY DEFENDANTS

OP|N|ON AND ORDER

Plaintiffs filed this action pursuant to 28 U.S.C. § 1332. They proceed pro se and
in forma pauperis Because Plaintiffs filed the wrong exhibits with their Comp|aint, the
Court on February 14, 2019, entered an Order (Doc. 5) directing Plaintiffs to supplement
their Comp|aint With the correct exhibits. See Doc. 5 (explaining that the exhibits listed
on the bottom of page four of the Comp|aint were not attached, and the exhibits actually
attached to the Comp|aint did not appear to have any connection with the case). The
correct exhibits were due to be filed by lVlarch 4, 2019. Plaintiffs were advised that failure
to comply with the Order "shall result" in the dismissal of the case. Id.

On l\/larch 8, 2019, a C|erk’s staff note was entered on the docket. The staff note
indicates that on l\/larch 5, Plaintiffs attempted to send documents for filing via email. The
C|erk emai|ed the Plaintiffs the same.day to advise that they could not file documents via
email. On l\/larch 7, Plaintiffs once again attempted to send documents forfiling via email.
That same day, the C|erk called Plaintiffs using a phone number that appeared on the
documents and left a message stating that no documents could be filed via email. On

l\/larch 8, Plaintiffs emai|ed the C|erk a third timel attaching a set of documents for filing.

Once again, the C|erk responded via email that no documents could be filed in this
manner.

To date, Plaintiffs have failed to properly file any updated and correct exhibits with
the C|erk, and they have not sought an extension of time to comply with the Court’s prior
Order. Further, no mail addressed to the Plaintiffs has been returned as undeliverable.

The Federal Rules of Civi| Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with an order of the
court Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31
(1962)(stating that the district court possesses the power to dismiss sua sponte under
Ru|e 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action
based on “the plaintiff’s failure to comply with any court order.“ Brown v. Frey, 806 F.2d
801, 803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(6)(2) of the Local
Rules for the Eastern and Western Districts of Arkansas requires parties appearing pro
se to monitor the case, and to prosecute or defend the action diligently

Therefore, pursuant to Ru|e 41(b), this Comp|aint is DISN||SSED WlTHOUT
PREJUD|CE based on Plaintiffs’ failure to prosecute this case, their failure to obey the
order of the Court, and their failure to comply with Loca| Ruie 5.5(c)(2). Fed. R. Civ. P.

41(b). ' t

lT IS SO ORDERED On this 15 day Of |V|arch, 019.

O Y L. OOKS
UN|T D TES DlSTRlCT JUDGE

 

